DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 12/16/2020.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“after extracting the plurality of features from both the first tree person and the second tree person, calculating a plurality of metrics between the first feature vector and the second feature vector to generate a metric function containing a plurality of values, wherein each of the plurality of metrics corresponds to a similarity between a first feature from the first feature vector and a second feature from the second feature vector that corresponds to the first feature; generating, feature weights having a plurality of values by inputting the plurality of features into a machine learning model, wherein the machine learning model is configured to output the feature weights based on receiving an input comprising the plurality of features, wherein, prior to generating the feature weights, the machine-learning model was trained by: providing training data comprising pairs of tree persons to the machine-learning model” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.

Although Verma discloses a method of comparing two users by their feature vector representation, Verma fails to explicitly disclose “generating, feature weights having a plurality of values by inputting the plurality of features into a machine learning model, wherein the machine learning model is configured to output the feature weights based on receiving an input comprising the plurality of features, wherein, prior to generating the feature weights, the machine-learning model was trained by: providing training data comprising pairs of tree persons to the machine-learning model;”. Verma is instead concerned with weighting links between users which used for representing the strength of interaction between the users, not necessarily determining whether two tree persons correspond to the same real-life individual (i.e. first feature vector and a second feature from the second feature vector that corresponds to the first feature). Verma also fails to disclose “the weighted sum is calculated by weighting each of the plurality of values of the metric function by a corresponding value from the plurality of values of the feature weights.” 
 Claim 10 and 19 are allowed similarly to claim 1. Claims 2-9, 11-18, and 20 are similarly allowed based on their dependency to the allowed claims.

Conclusion
Claim 1-20 are allowed.
Prior art cited but not relied upon: 
US10140342 - Similarity calculation system, method of calculating similarity, and program
US20160275413 - Model vector generation for machine learning algorithms

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A.S./Examiner, Art Unit 2123                                 
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116